internal_revenue_service department of the treasury number release date index number decedent washington dc person to contact telephone number refer reply to cc psi - plr-130468-00 date date a b_trust successor trust successor trust successor trust successor trust gc gc 1’s spouse ggc 1a ggc 1b gc gc 2’s spouse ggc 2a ggc 2b gc gc 3’s spouse ggc 3a ggc 3a’s spouse gggc 3a gggc 3aa ggc 3b ggc 3c gc gc 4's spouse ggc 4a ggc 4a’s spouse ggc 4b plr-130468-00 ggc 4b’s spouse gggc 4b ggc 4c ggc 4c’s spouse gggc 4c ggc 4d bank bank state state d1 d2 d3 d4 dear this letter responds to your letter dated date and subsequent correspondence submitted by you as the authorized representative of the trustee of trust requesting certain rulings under the internal_revenue_code the information submitted states that decedent created trust as an irrevocable_trust on d1 with decedent’s child a as trustee for the benefit of a’s issue the spouses of a’s issue and a’s spouse decedent died on d2 article first of trust provides the trustee with the discretionary authority to pay part or all of the net_income or principal to any one or more of a class of beneficiaries consisting of a's spouse a’s issue and the spouses of any issue however the trustee may not pay net_income or principal to any child of a who has not attained his or her twenty-first 21st birthday any accumulated net_income is to be added to principal unless sooner terminated by payments of principal trust is to continue until the date that is twenty-one years after the death of the survivor of the children of a who were living on d1 the children of a alive on d1 were gc gc gc and gc article second of trust provides that subject_to the exercise of the powers conferred in articles third and fourth at the termination of trust the trustee is to pay the entire principal then remaining forty percent to a's spouse and sixty percent or the whole thereof if his spouse is not then living to the issue of a then living in equal shares per stirpes or if there are no issue then living to the issue of decedent’s child b then living in equal shares per stirpes article third of trust provides a with the discretionary authority at any time during his life to divide the principal then remaining into shares for or among any one or more of a class consisting of a's spouse his issue and the spouses of any issue after plr-130468-00 the division a as trustee is to hold each share as a separate trust fund for the benefit of a’s spouse his issue and the spouses of any issue a is to either pay part or all of the net_income and the principal of the separate trust fund to the beneficiary or accumulate all or part of the net_income and add the same to principal upon the death of a beneficiary prior to receiving the entire principal of the separate trust fund for his or her benefit or in the case of a separate trust fund for a beneficiary who was not living on the date trust was executed then upon the termination of trust if the termination occurs during the life of the beneficiary the principal of the separate trust fund then remaining is to be paid to the beneficiary if the beneficiary is not then living the trust fund is to be paid in equal shares per stirpes to the issue of the beneficiary then living or if there is no issue then living to the other issue of a then living or if there is no issue of a then living to the issue of b then living article fourth of trust provides a with the power to appoint by will the principal of trust remaining at his death either outright to or in further trust for the benefit of one or more of a class consisting of his spouse his issue and the spouses of any issue this power is to be exercisable whether or not the power conferred in article third has been exercised by a during his lifetime and if and to the extent that this power is to be validly exercised in this manner the trust fund is to be held or disposed of in accordance with the terms of a’s will in lieu of the terms of trust paragraph xi of article seventh of trust provides that the trustee and each successor trustee in his or her sole discretion is fully authorized and empowered with respect to any property held in trust to make a just and equitable division or partition of any property and to distribute portions thereof or undivided interests therein in cash or in_kind and in connection with any division partition or distribution to make a binding appraisal of the property article eleventh of trust provides that the trustee or each individual successor trustee may designate by instrument in writing an individual or a bank or trust company to serve as successor trustee in the event that he or she should for any reason cease to act each designation is to be revocable until the occurrence of the event upon which the same is to become effective in the event that despite the foregoing provisions there is no trustee bank is to become the trustee a is to receive no compensation_for his services as trustee but each successor trustee is to be entitled to receive and may retain compensation at the rates and in the manner specified by the laws of state no bond or other security is to be required of any trustee acting and each of them is to have and may exercise all of the duties and powers discretionary and otherwise imposed or conferred upon the trustee named excepting only that powers conferred upon a by name are to be exercisable only by a on d3 a exercised his power under article third and appointed a portion of trust principal to separate trusts for the benefit of gc gc gc and gc each of the trusts continued to operate under the terms of trust it is represented that no additions have been made to trust or each grandchild’s trust after date plr-130468-00 on d4 a petitioned local court of state to distribute the remaining property in trust to four new trusts one for the benefit of each grandchild’s family collectively the successor trusts the beneficiaries of successor trust will be gc gc 1's spouse and children ggc 1a and ggc 1b the beneficiaries of successor trust will be gc gc 2's spouse and children ggc 2a and ggc 2b the beneficiaries of successor trust will be gc gc 3's spouse gc 3's children gc 3's child’s spouse and gc 3's grandchildren ggc 3a ggc 3a’s spouse gggc 3a gggc 3aa ggc 3b and ggc 3c the beneficiaries of successor trust will be gc gc 4's spouse gc 4's children gc 4's children’s spouses and gc 4's grandchildren ggc 4a ggc 4a’s spouse ggc 4b ggc 4b’s spouse gggc 4b ggc 4c ggc 4c’s spouse gggc 4c and ggc 4d the petition to distribute the property in each grandchild’s trust is subject_to the issuance of a favorable ruling from the internal_revenue_service concerning the transfer_tax consequences of the successor trusts except for the beneficiaries the provisions of all successor trusts are substantially the same as the provisions of trust except that each successor trust will be created for the primary benefit of only one grandchild the grandchild’s spouse the grandchild’s children and the grandchild’s grandchildren bank will be the trustee new trustee of each successor trust new trustee will have the discretionary authority to distribute net_income and principal to the grandchild the grandchild’s spouse and the grandchild’s children each successor trust will provide that any power to remove and replace trustees and to appoint co-trustees and successor trustees held by a person are to be exercised by that person subject_to the requirement that at all times all trustees serving must be disinterested persons a disinterested person is defined as a bank or an individual other than a beneficiary that i is either domiciled in state or in a jurisdiction in which the grandchild is not domiciled and ii is not within the meaning of sec_672 of the internal_revenue_code related or subordinate to any beneficiary each successor trust will be governed by the laws of state and will terminate no later than the date that is twenty-one years after the death of the last survivor of the children of a who were alive on the date trust was executed each successor trust will receive a pro_rata share of each asset held in each grandchild’s trust further each successor trust will grant the grandchild a testamentary power to appoint the balance of the trust to or for the benefit of a limited class of beneficiaries within the grandchild’s family specifically the property may only be appointed to the individual’s issue who would if such date were the termination_date be among the recipients of a terminating distribution from trust in conjunction with this plan a intends to release the power to appoint the property to his spouse and issue provided in article fourth of trust ruling sec_61 provides that gross_income includes gains derived from dealings in property plr-130468-00 sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss will be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized in order for a transaction to result in a sec_1001 taxable_event the transaction must be a sale exchange or other_disposition revrul_56_437 1956_2_cb_507 holds that the severance of a joint_tenancy in stock under a state partition action to compel the issuance of separate stock certificates is not a sale_or_exchange similarly the conversion of a joint_tenancy in stock into a tenancy_in_common is a nontaxable_transaction in contrast in revrul_69_486 1969_2_cb_159 a trustee made a non-pro rata distribution of trust property pursuant to an agreement of the beneficiaries although neither the trust instrument nor local law authorized the trustee to do so the ruling holds that the transaction was equivalent to a pro_rata distribution of the trust assets followed by an exchange between the beneficiaries and was a taxable_event under sec_1001 this case is more akin to revrul_56_437 than to revrul_69_486 the beneficiaries of the trust will not acquire their interests in the successor trusts as a result of an exchange of their interests in the trust but by reason of the trustee's authority to divide the trust under the trust instrument and state law the transaction thus is similar to the partition of the property in revrul_56_437 therefore the trust the successor trusts and the beneficiaries of any of these trusts will not realize gain_or_loss under sec_1001 because no gains will be realized under sec_61 no income will result from this transaction to the trust the successor trusts or any beneficiary ruling sec_1015 provides in part that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if such property has for purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person if under sec_1015 each successor trust’s basis in an asset transferred to it by the trust will equal the trust’s basis in the asset at the time of the transfer then under sec_1223 each plr-130468-00 successor trust’s holding_period for an asset transferred to it by the trust will include the trust’s holding_period for the asset at the time of the transfer we conclude that each asset transferred to the successor trusts from trust will have the same basis and holding_period as it had prior to the proposed transaction ruling sec_643 provides that for purposes of subchapter_j under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 for purposes of the preceding sentence a husband and wife shall be treated as one person we conclude that while the successor trusts have the same grantor they have different primary beneficiaries therefore based on the facts and representations submitted we conclude that the successor trusts will be treated as separate trusts for federal_income_tax purposes under sec_643 ruling sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed to be a transfer of property by the individual possessing the power for gift_tax purposes sec_2514 defines the term general_power_of_appointment as a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate however under sec_2514 a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_25 c of the gift_tax regulations provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate in this case a has a testamentary power to appoint the assets held for the benefit of his family because this power may be exercised only in favor of a limited class of beneficiaries within a's family this power is not a general_power_of_appointment as defined in sec_2514 accordingly a's power_of_appointment is not a general_power_of_appointment and the release of this power will not constitute a deemed transfer subject_to gift_tax under sec_2514 ruling plr-130468-00 sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible in this case the beneficial interests rights and expectancies of new trustee gc gc gc or gc and their respective family members will remain substantially the same both before and after the proposed distribution to each successor trust accordingly based on the facts submitted and the representations made we conclude that the distributions to and the pro_rata allocation of trust assets among the successor trusts will not be deemed to be a taxable gift under sec_2501 ruling sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax gstt is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor held a power with respect to the trust that would have caused the value of the trust to be included in the settlor’s gross_estate for federal estate_tax purposes by reason of sec_2038 or by reason of sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gstt if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst plr-130468-00 in this case the proposed distribution of trust’s corpus to successor trust successor trust successor trust and successor trust will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the distribution further the proposed distributions will not extend the time for vesting of any beneficial_interest in either trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we conclude that the proposed distributions of each grandchild’s trust principal into four successor trusts successor trust successor trust successor trust and successor trust and any subsequent distribution from or termination of any interests in the successor trusts will not cause the trusts to lose their exempt status for generation-skipping_transfer_tax purposes under sec_2601 ruling sec_2041 provides that the value of the gross_estate is to include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date sec_2041 defines general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or creditors of his estate however under sec_2042 a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment section c of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate in this case each successor trust provides a respective grandchild with a testamentary power to appoint the assets held for the benefit of his or her family because these powers of appointment may be exercised only in favor of a limited class of beneficiaries within the grandchild’s family these powers are not general powers of appointment as defined in sec_2041 furthermore if a trustee is removed from office the trustee may only be replaced with another trustee that is not within the meaning of sec_672 related or subordinate to any beneficiary of the successor trust accordingly a grandchild’s power_of_appointment is not a general_power_of_appointment and will not cause the property in successor trust to be includible in the grandchild’s gross_estate under sec_2041 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transaction described above under any other provision of the code plr-130468-00 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being forwarded to the trustee of trust and to the other authorized representative of the trustee of trust sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of a letter copy for sec_6110 purposes cc
